DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/08/2021 has been entered. Claims 1-18 and 20-22 remain pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16361858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 and 20-22 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 22 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a probe which transmits an ultrasonic wave to a diagnostic site 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a probe which transmits an ultrasonic wave to a diagnostic site and receives a reception signal which is a reflected wave, wherein each of the low-noise amplifying circuits includes an attenuator which attenuates an electric signal from at least one of the transducers, and 
the second amplifying circuit controls the second bias signal such that the second bias signal gradually decreases with the elapse of time but falling of the second bias signal is completed in a state where a minute current flows, as recited in claim 1. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic diagnostic apparatus, comprising: a probe for transmitting an ultrasonic wave to a diagnostic site and receiving a reception signal which is a reflected wave, wherein each of the low-noise amplifying circuits includes an attenuator which attenuates an electric signal from at least one of the transducers, and the second amplifying circuit controls the second bias signal such that the second bias signal gradually decreases with the elapse of time but falling of the second bias signal is completed in a state where a minute current flows,  as recited in claim 22.
Claims 2-18 and 20-21 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793